Citation Nr: 1449454	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-28 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to June 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran testified at a Board videoconference hearing held in January 2012 before a Veterans Law Judge.  The transcript from that hearing has been associated with the claims file and has been reviewed.  Although the Veteran was informed that the Veterans Law Judge who conducted his January 2012 hearing was no longer employed by the Board, the Veteran indicated that he did not desire an additional hearing in correspondence dated in October 2014.  

This issue was previously before the Board in December 2013, at which time it was remanded in order to conduct additional development of the claim.  Specifically, the December 2013 Board Remand directed the RO to provide the Veteran with VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a right knee disability as secondary to a service-connected disability; to attempt to identify and obtain additional medical treatment records relevant to the Veteran's claim; and to provide the Veteran with a VA orthopedic examination to determine the likely etiology of his right knee disability.  The Veteran was sent appropriate VCAA notice in correspondence dated in January 2014, additional treatment records were associated with the file in March 2014, and the Veteran was provided with a VA knee and lower leg conditions examination in March 2014.  Under these circumstances, the Board finds that its directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that its previous Remand also addressed the issue of entitlement to service connection for a left knee disability.  However, a May 2014 rating decision granted entitlement to service connection for status post left knee replacement secondary to degenerative disc disease, status post medial meniscectomy, and assigned a 30 percent evaluation effective July 30, 2010.  Consequently, the issue of entitlement to service connection for left knee disability has been granted in full and is no longer part of the Veteran's appeal.


FINDING OF FACT

The most probative evidence of record does not demonstrate that it is at least as likely as not that a right knee disability is due to his military service, or proximately due to or chronically aggravated by, a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in August 2010 and January 2014 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to the duty to assist, the Veteran's service treatment records, VA treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA examinations were conducted in August 2010 and March 2014.  The Board notes that the examiners were provided with accurate histories, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  The Board finds the examinations to be sufficient and adequate for rating purposes.  The Veteran has not argued, and the record does not reflect, that the March 2014 examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

With respect to the Veteran's January 2012 Board hearing, the Court has held that the Veterans Law Judge who conducts a hearing must fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the Board hearing, the Veterans Law Judge fully explained the issue.  The Veteran was assisted at the hearing by an accredited representative from the Kentucky Department of Veterans Affairs.  The representative and the Veterans Law Judge asked questions to ascertain the onset of the Veteran's knee disability, the treatment he had received since service, and whether the Veteran's current disability is related to service.  The Veterans Law Judge solicited information as to any pertinent evidence that might have been overlooked and that might substantiate the claim.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection may be presumed for certain chronic diseases, such as arthritis, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2014).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Here, the Veteran seeks entitlement to service connection for a right knee disorder, claimed as secondary to a left knee disorder.  As mentioned above, entitlement to service connection for status post left knee replacement secondary to degenerative joint disease, status post medial meniscectomy, was granted in a May 2014 rating decision on the basis that the disorder existed prior to military service but was permanently worsened as a result of service.  

At his December 2011Board videoconference hearing, the Veteran testified that prior to service he sustained multiple fractures to both legs in a motorcycle accident.  He stated that both legs were getting better and that at his entry into service he underwent a special examination and was deemed medically qualified for service.  However after going through basic training and then working on aircraft, his knees became a lot worse.  The Veteran then testified that after service his knees worsened to the point that he needed a left knee replacement in June 2004 and a right knee replacement in June 2010.

Service treatment records include an August 1975 entrance physical which documents the Veteran's reported history of bilateral leg fractures several years prior to service.  At that time the Veteran also gave a history of occasional left knee popping.  However, the clinical examination itself noted normal lower extremities.  The Veteran was subsequently evaluated for repeated episodes of left knee problems beginning in August 1976.  However, there is no evidence of in-service treatment for right knee symptomatology. 

The Veteran also testified that he received treatment for his bilateral knee problems in the late 1970s or early 1980s following his release from active duty.  However, the claims file is devoid of any pertinent treatment records or other medical documents until a May 2010 correspondence in which the Veteran's private physician concluded, based on review of the service treatment records, that it was likely that the Veteran's participation in basic training and his activity in the Air Force aggravated the underlying preexisting arthritic condition that was developing in the left knee.  Significantly, though, the May 2010 private physician correspondence did not discuss the Veteran's right knee.  The private physician submitted additional correspondence in January 2012 in which he reiterated his opinion as to in-service aggravation of the left knee, but again did not provide any opinion as to the Veteran's right knee.

The Veteran was provided with a VA joints examination in August 2010.  In a July 2011 addendum to that examination report,  the VA examiner concluded that the Veteran's current right knee condition was not caused by or permanently worsened by his left knee condition as he had sustained a fracture of the right lower extremity prior to entry into service.  

The Veteran's representative challenged the adequacy of the initial VA examination, asserting that the examiner, an obstetrician-gynecologist, was not an orthopedic specialist and therefore was not sufficiently qualified to examine the Veteran's knee problems.  In recognition of the requests made by the Veteran and his representative that an examiner with different qualifications be assigned to conduct a new examination, the Board remanded the issue in December 2013 in order to provide the Veteran with an additional VA examination.  

Pursuant to the Board's December 2013 Remand, the Veteran was provided with a VA knee and lower leg conditions examination in March 2014, at which time he was diagnosed as having status post bilateral total knee replacements secondary to degenerative joint disease.  However, the March 2014 examiner opined that the Veteran's status post right total knee replacement secondary to degenerative joint disease with posttraumatic changes of the right knee was less likely than not (less
than 50 percent probability) caused by or permanently aggravated beyond its natural progression by his left knee disability since there was no evidence of aggravation of his right knee condition by his left knee condition.   The examiner explained that the Veteran's right knee complaints began many years after his left knee complaints with the development of osteoarthritis or degenerative joint disease.  Moreover, the examiner noted that the weight of the medical literature did not support the notion that a pathological process in one joint, including osteoarthritis, leads to the development of a pathological process in another joint.  Rather, risk factors for osteoarthritis included advanced age, gender, heredity, occupation, trauma, obesity, and repetitive stress over time.  As there was also no objective evidence of any significant leg length discrepancy on examination, the examiner concluded that there was no evidence that a pathological process in one joint could lead to pathology in other joints based on the weight of the medical literature.

The March 2014 VA examiner also opined that the Veteran's status post right total knee replacement secondary to degenerative joint disease with posttraumatic changes of the right knee was less likely than not (less than 50 percent probability) caused by or traceable to any incidents, symptoms, or treatment that the Veteran experienced or manifested during service or was in any other way causally related to his military service since there was no nexus by which to link the condition. The examiner explained that there was nothing found in the evidence of record regarding any right knee disability during military service.  The examiner emphasized that the Veteran never made a complaint of a right knee condition during military service, never sought medical care for this condition, was never treated for this condition, and was never diagnosed with this condition.  Rather, the examiner concluded that the Veteran's condition of right knee degenerative joint disease occurred many years after military service and therefore was most likely due to the risk factors of advanced age, gender, heredity, occupation, trauma, obesity, and repetitive stress over time.

The Board finds that the March 2014 VA opinion is highly probative as it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiner considered the relevant history as contained in medical records from service onward, and discussed the Veteran's symptoms in the context of that history.  Also considered were the Veteran's beliefs that his current right knee problems were aggravated in service or either caused or aggravated by his service-connected left knee disorder.  The examiner had sufficient facts and data before him.  He was able to address fully the salient question as to the origin of the Veteran's current right knee symptomatology and its relationship to military service.  Moreover, the claims file contains no competent medical evidence refuting this opinion.  

Based on the foregoing, the Board is unable to attribute the Veteran's current right knee disorder to his military service or to any service-connected disability.  The service treatment records, as a whole, provide negative evidence against this claim.  They show neither complaints nor evidence of a chronic right knee disorder in service and there is no evidence that degenerative arthritis of the right knee was manifested in the first post-service year.  

Post-service treatment records do not show that the Veteran's current right knee symptomatology, documented in 2010, more than 30 years post service, was manifested prior to that date.  Also, during those intervening years the Veteran did not complain of or receive treatment for any pertinent right knee symptoms consistent with 38 C.F.R. § 3.303(b).  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

What remains for consideration is whether or not in the absence of a diagnosis in service and/or continuity of symptoms the Veteran's diagnosed right knee disorder may nonetheless somehow otherwise be related to his service.  However, there is no medical evidence linking the diagnosed disorder to his military service years earlier, and the Veteran has not submitted any medical opinion that relates them to service/events therein.  See Hickson v. West, 12 Vet. App. 247.

Likewise, to the extent that the Veteran is seeking service connection for a right knee disorder on a secondary basis, there is no probative and competent medical evidence of record to indicate that his service-connected left knee disorder plays any role in the development or worsening of his claimed right knee disability.  The weight of the competent and/or credible lay or medical evidence, for the reasons discussed above, is against the Veteran's claim.  Absent evidence of a nexus between the claimed condition and the service-connected disability, service connection cannot be granted on a secondary basis.  38 C.F.R. § 3.310; Allen, supra.  

In reaching these conclusions, the Board has considered continuity of symptomatology, and in so doing, has not overlooked the Veteran's contentions, his statements to healthcare providers, or his written statements regarding his conditions.  His primary assertion is that his current right knee disability was aggravated by service or was otherwise related to his service-connected left knee disability.  The Board is keenly aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Board acknowledges the Veteran's competency as to the symptoms experienced and their possible etiological relationship to his military service or service-connected left knee disabilities.  However, whether there is actually any cause and effect relationship, and by this the Board means either that the left knee arthritis caused or aggravated his current right knee disorder, or that a right knee disability was incurred in service, is not answered by his report of symptoms.  The Veteran has not been shown to have had the requisite medical training to render an opinion as to the etiology of current right knee disability.

The competent medical opinions in the record conclusively found no etiological relationship between any service-connected disability and/or military service and the Veteran's subsequent development of right knee symptomatology.  The Veteran's opinion is far outweighed by the more thoroughly explained and detailed opinion from the VA medical professional.  Jandreau, supra.  Accordingly, the preponderance of the evidence is against the service connection claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for a right knee disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


